Citation Nr: 1758926	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for polycythemia vera (PV), to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had qualifying service from March 1966 to March 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

In November 2014, the Board remanded this issue for further development.  In June 2016, the Board denied this issue.  In September 2017, the United States Court of Appeals for Veterans Claims remanded this issue.


FINDING OF FACT

The Veteran's diagnosed PV has been etiologically related to his period of .service.


CONCLUSION OF LAW

The criteria for service connection for PV have been met.  See 38 U.S.C. § 1110, 1112(a)(1), 1131 (West 2012); 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran generally contends that his PV is etiologically related to service.  PV is a "one of the myeloproliferative neoplasms, a group of hematopoietic stem cell-derived malignancies that are characterized by clonal proliferation of myeloid cells with variable degrees of morphologic maturity."  See UpToDate search results for PV, last updated September 2017, literature review current through November 2017.  Neoplasms are also called tumors.  See Dorland's Illustrated Medical Dictionary at 1239 (32nd edition).  Certain chronic diseases, including malignant tumors, warrant presumptive service connection if manifested to a degree of 10 percent or more within one year from separation.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

A July 2010 VA examiner noted that the Veteran had "several PC and oncology notes dating back to at least 2001 where he mentions blurry vision and episodes of transient visual obstructions thought to be related to his [history] of [PV] (Dx in the 1970's per Pt.)."  Additionally, a February 2015 examiner noted a diagnosis of PV in 1969.  A 10 percent rating is warranted for stable PV, with or without continuous medication.  See 38 C.F.R. § 4.117, Diagnostic Code 7704.  Based on PV's medical equivalence to a malignant tumor and the chronicity and severity of symptoms since 1969, the Board finds that PV is a chronic disease for VA purposes, which manifested to a degree of at least 10 percent within one year of separation.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a), 4.117, Diagnostic Code 7704.  As such, service connection is warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).


ORDER

Entitlement to service connection for PV is granted.





____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


